Citation Nr: 0900959	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served in the National Guard from June 1964 to 
August 1965; in the Army Reserves from August 1965 to 
November 1966; and on active duty from November 1966 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss began many years 
after service and is not shown by the medical evidence of 
record to be related to his military service.

2.  The veteran's tinnitus began many years after service and 
is not shown by the medical evidence of record to be related 
to his military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in October 2004, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the veteran's claim for service connection.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO obtained the veteran's 
identified VA and private treatment records. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran was also provided a VA 
audiological examination in May 2005.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including hearing loss and tinnitus, will be presumed if they 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is seeking service connection for hearing loss 
and tinnitus.  He attributes these conditions to inservice 
acoustic trauma.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Historically, the veteran served in the National Guard from 
June 1964 to August 1965; in the Army Reserves from August 
1965 to November 1966; and on active duty from November 1966 
to August 1968.  His report of separation, Form DD 214, 
listed his inservice specialty as an Artillery Mechanic.  The 
veteran's service medical records are completely silent as to 
any complaints of or treatment for hearing loss or tinnitus.

The veteran's first audiological evaluation of record 
occurred in June 1964 as part of his National Guard entrance 
examination.  The evaluation consisted of a whispered voice 
test on which the veteran rated 15/15, bilaterally; no 
audiogram was administered.  

In March 1965, the veteran underwent the first audiogram of 
record as part of routine medical treatment during this 
National Guard service.  The audiogram revealed pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-
0 (5)
LEFT
-10 (5)
-5 (5)
-10 (0)
-
5 (10)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO) -American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.).  

In August 1965, the veteran underwent a medical examination 
as part of his release to the Army Reserves.  During this 
examination, an audiogram was administered revealing puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
-5 (5)
-
5 (10)
LEFT
5 (20)
5 (15)
0 (10)
-
5 (10)

In November 1966, the veteran entered active military 
service.  As part of the induction process, he underwent 
audiological evaluation, including an audiogram revealing 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-
10 (15)
LEFT
5 (20)
0 (10)
-5 (5)
-
0 (5)

The veteran was discharged from active duty service August 
1968.  His separation examination did not include 
audiological evaluation; however, no hearing loss or tinnitus 
was noted on the resulting report.

In October 2004, the veteran filed the claims herein seeking 
service connection for hearing loss and tinnitus. In May 
2005, the veteran underwent a VA audiology examination, 
including an audiogram revealing puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
65
60
LEFT
10
10
35
55
65

The veteran's average threshold was 48, bilaterally.  The 
examiner also administered the Maryland CNC speech 
recognition test, which resulted in scores of 96 percent, 
bilaterally.

As noted by the examiner, the veteran presented with a 
significant history of post-service occupational noise 
exposure in addition to his inservice noise exposure.  The 
veteran reported that he worked for 30 years in the lumber 
industry and operated heavy equipment.  The veteran also 
reported that these conditions began 22 years before the date 
of this examination, marking the onset of both conditions 
sometime in 1983.  The veteran reported no post-service 
treatment for either hearing loss or tinnitus prior to this 
examination.

The VA examiner opined that the results of the tests were 
most consistent with mild to severe hearing loss from 1500 
through 8000 Hertz, and bilateral tinnitus.  See 38 C.F.R. 
§ 3.385.  Based upon review of the veteran's claims folder 
and current examination of the veteran, the VA examiner 
further opined that the veteran's current bilateral hearing 
loss and tinnitus were "less likely than not" due to 
military noise exposure.

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for either bilateral 
hearing loss or tinnitus.


The veteran's service medical records revealed no complaints 
of or treatment for hearing loss or tinnitus.  Moreover, at 
no point was the veteran shown to have impaired hearing for 
VA purposes during any point of his military service.  
Accepting the onset of these conditions as being sometime in 
1983, post-service records failed to document any complaints 
of or treatment for hearing loss or tinnitus for 
approximately fifteen years after the veteran's discharge 
from active service.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Although 
tinnitus is capable of lay observation, the Board finds that 
this extended period without complaint or treatment for 
tinnitus, as well as the absence of any tinnitus complaints 
in his service medical records must also be considered.  Id., 
see also Charles v. Principi, 16 Vet. App. 360, 374-75 
(2002). 

Given the veteran's military occupation of Artillery 
Mechanic, the Board accepts that he was exposed to loud noise 
during service.  However, the veteran's contentions that his 
current bilateral hearing loss and tinnitus are related to 
his military service, as a layman, cannot be considered 
competent evidence on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  This is especially true in light of the 
veteran's significant post-service occupational noise 
exposure.

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only expert medical opinion of record concerning 
the etiology of the veteran's current hearing loss and 
tinnitus is negative to the veteran's claims.  

Thus, in the absence of competent medical evidence that the 
veteran's hearing loss and tinnitus are related to his 
military service or was caused or aggravated by a service-
connected disability, the preponderance of the evidence is 
against the 
veteran's claims for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


